HART, J., concurring. I concur because, in affirming, we are following the law as created by the court of appeals just a few short months ago in Glover v. Arkansas Department of Human Services, 2011 Ark. App. 748, 387 S.W.3d 224. However, I believe that the Glover case was wrongly decided for the reasons that I set out in my lengthy dissent in that case. Here, we have yet another nonoffending parent living out of state who was unable to surmount the barriers that ADHS placed in his way in order to gain custody of his biological |12child. To Mr. Hall’s credit, he was trying to step up and take care of his child. The people of Arkansas should expect nothing less.